 Case 3:20-cv-01357-JSC Document 7 Filed 03/13/20 Page 1 of 1




                                                                S DISTRICT
                                                              TE           C
                                                            TA
March 13, 2020
                                                                                              O
                                                       S




                                                                                               U
                                                      ED




                                                                                                RT




                                                                            TED
                                                  UNIT




                                                                    GRAN
                                                                                                     R NIA
                                                  NO




                                                                                           Corley
                                                                                 e Scott
                                                                                                    FO




                                                                       cquelin
                                                            Judge Ja
                                                   RT




                                                                                                LI




                                                           ER
                                                       H




                                                                                              A




                                                                N                              C
                                                                                  F
                                                                    D IS T IC T O
                                                                          R
